Case 1:17-ap-01096-VK
  Case 2:18-cv-10188-AG Doc 79 Filed
                         Document 3 12/07/18    Entered
                                     Filed 12/07/18     12/07/18
                                                     Page  1 of 2 11:16:16  Desc
                                                                   Page ID #:19
          FILED          Main Document     Page 1 of 2
       CLERK, U.S. DISTRICT COURT




        12/7/18
         cs
     CENTRAL DISTRICT OF CALIFORNIA
       BY: ___________________ DEPUTY




                                           CV18-10188-AG
Case 1:17-ap-01096-VK
  Case 2:18-cv-10188-AG Doc 79 Filed
                         Document 3 12/07/18    Entered
                                     Filed 12/07/18     12/07/18
                                                     Page  2 of 2 11:16:16  Desc
                                                                   Page ID #:20
                         Main Document     Page 2 of 2
